Dissenting Opinion.
. Manning, J.
It is not disputed that the plaintiff received from the estates of her father and mother the funds with which the property in question was purchased. The act of sale to her, not content with stating that fact, contains the recital of the sums thus received and the source from which they came, giving details and the amplification of them with a minuteness that descends to the smallest particulars. Upon the trial an admission was made, to save the trouble of introducing' the records, that she had received those sums from those sources, and the real objection was, not that the recitals were untrue, but that whether true or not, the purchaser could not be forced to accept a title which required a lawsuit to establish that it was good. If that position be correct, it will only be necessary for a purchaser to refuse a title offered by a married woman, and thus put the seller upon the proof that it is good, to justify him in his refusal.
It was also proved that the husband was without means and had no *573occupation which brought revenue, that he was supported by others., and therefore could not have furnished the funds which paid the purchase price. This negative proof supplemented the positive evidence that the wife’s paraphernal funds paid the price.
■ No one will controvert the principle that property bought during the community is presumed to belong to the community, but this presumption can always be overcome by proof of the fact that the property was purchased with the separate funds of one of the spouses, and therefore does not belong to the community.
• The effect of the decision just made is to put out of commerce all property bought by a married woman during coverture, for when she has furnished to the purchaser the proofs of public records that the money with which she bought was her own, he can answer they are not satisfactory; and when she by a suit establishes that the proofs are indubitable, he replies he is not bound to take atitle which required a lawsuit to determine whether it is good or not—the lawsuit, be it observed, being provoked by himself.
This is putting a married woman in duriori cam than I ever conceived our law contemplated.
Rehearing refused. •